 30DECISIONSOF NATIONALLABOR RELATIONS BOARDgroupsof employees from their fellow employees in thelocus ofmanagerialauthority which supports the inference that employerexpressionsof antiunion sentiment in such circumstances border toocloseupon coerciveinfluenceupon the choice of the employees laterexpressed in the election.Moreover, the Employer does not disputethe Regional Director's finding that numerous employees were calledindividually by the superintendent into an office of a foreman wherethey were interrogated about their voting intentions and were solic-ited to vote against the Petitioner.The Employer contends only thatthe office was used because it was more convenient than the productionfloor.However, the impact on the employees interviewed is the sameregardless of the reason for the selection of the place of the interviews.Accordingly, we agree with the Regional Director that the Employer,by its technique of interviewing a substantial number of its employees,individually or in small groups, in the general manager's office andthe foreman's office severaldays prior to the election and urging themto reject the Union, and in the case of the superintendent, interrogat-ing them about their voting intentions, interfered with the exerciseof a free choice by the employees in the selection of a bargainingrepresentative and warrants setting aside the election, regardlessof the noncoercive tenor of the actual remarks. In reaching our deter-mination, we have relied upon the conduct relating to the interviewsand not upon the Regional Director's finding concerning the question-ing of employees by foremen.We shall, therefore, direct that theelection be set aside, and a second election be conducted .4[The Boardset asidethe election held on December 6, 1957.][Text of Direction of Second Election omitted from publication.]4 SeeGeneral Cable Corporation,117 NLRB 573;Qualiton,115 NLRB 65.-Globe Motors, Inc.andInternational Association of Machinists,AFL-CIO,Petitioner.Case No. 10-RC-4245.March 4, 1959DECISION AND CERTIFICATION OF REPRESENTATIVESPursuant to a stipulation for certification upon consent election, anelection by secret ballot was conducted on November 25, 1958, underthe direction and supervision of the Regional Director for the TenthRegion, amongthe employees in the appropriate unit.Following theelection, the Regional Director served upon the parties a tally of123 NLRB No 6. GLOBE MOTORS, INC.31ballots which showed that of approximately five eligible voters, threecast valid ballots for, and one cast a valid ballot against, the Peti-tioner.There were no challenged ballots.On December 1, 1958, the Employer filed timely objections to theelection.In accordance with the Board's Rules and Regulations, theRegional Director conducted an investigation and, on January 12,1959, issued and duly served upon the parties his report on objections,in which he recommended that the objections be overruled and thatthe Petitioner be certified as the bargaining representative of the em-ployees in the appropriate unit.The Employer filed timely excep-tions to the Regional Director's report.Pursuant to the provisions of Section 3 (b) of the Act, the Boardhas delegated its powers in connection with this case to a three-mem-ber panel [Members Rodgers, Bean, and Fanning].The Board has reviewed the stipulation of the parties, the objec-tions, the Regional Director's report on objections, and the Employ-er's exceptions.Upon the entire record in this case, the Board finds :1.The Employer is engaged in commerce within the meaning ofthe Act.2.The labor organization here involved claims to represent certainemployees of the Employer.3.A question affecting commerce exists concerning the representa-tion of certain employees of the Employer within the meaning ofSection 9(c) (1) and Section 2(6) and (7) of the Act.4.The following employees of the Employer constitute a unit ap-propriate for the purposes of collective bargaining within the mean-ing of Section 9 (b) of the Act :All employees in the garage and/or service and parts departmentsat the Employer's Savannah, Georgia, place of business, excludingoffice clerical employees, executive employees, salesmen, guards, pro-fessional employees, and supervisors as defined in the Act.5.In its objections, the Employer raised two grounds for settingaside the election : (1) that Petitioner's representatives violated thePeerless Plywoodrule by addressing employees on company premiseswithin 24 hours before the election; and (2) that Petitioner's repre-sentatives held a meeting the night before the election at which theemployees were urged to vote for the Union.According to the Regional Director's report, on November 24, 1958,the day before the election herein, three of Petitioner's representativesentered the Employer's premises and talked to about three employeesindividually, inviting them to a meeting scheduled for that night.They also asked the employees to vote for the Petitioner the next day.Employer officials then asked the union representatives to leave the 32,DECISIONS OF NATIONAL LABOR RELATIONS BOARDpremises, with which request they promptly complied. That evening,two of. the Employer's employees attended the union meeting, whichwas also attended by employees of other employers in the Savannaharea.The Regional Director concluded that there was no evidence thatthe Employer's employees were coerced or intimidated in any way atthe meeting.He also concluded that neither the action of the Peti-tioner's representatives in coming on the Employer's premises andtalking to employees the day before the election nor the holding of aunion meeting the night before the election fell within the range ofactivities proscribed inPeerless Plywood Company.'He thereforerecommended that the objections be overruled and the Petitioner becertified as the exclusive bargaining representative of the employees inthe unit established by the stipulation..In its exceptions,2 the Employer relies upon two grounds for assert-ing that the election should be set aside: (1) that the actions of Peti-tioner's representatives constituted a violation of thePeerless Plywoodrule; and (2) that the employees were threatened by the Petitionerwith loss of their jobs if they voted against Petitioner at the election.For the reasons stated hereinafter, we disagree.(1)The evidence reveals only that, the day before the election,Petitioner's representatives solicited certain of the employees in-dividually to attend a union meeting to be held that night and alsoasked the employees to vote for the Union.This electioneering, ifsuch it was, consisted solely of individual interviews with employeesat their place of work.As this activity does not contravene theBoard'sPeerless Plywoodrule, we shall overrule this objection.'(2)The Employer contends that the affidavits reveal that, at theunion meeting, Petitioner's representative told the employees that ifthe Union won the election, there would be a closed shop and therewould not be any nonunion men working for the Employer, and thatthe-employees would not have a job unless they signed. with the Union.The holding of a union meeting off company time and premises lessthan 24 hours before an election does not violatePeerless Plywood.'As the statements complained of contained neither assertions whichthe employees could not evaluate nor threats within the Union's. powerto carry out, we shall also overrule this objection.'1107 NLRB 427.In support of its exceptions,the Employer has presented affidavits from two of Itsemployees,dealing with alleged electioneering and with statements made by Petitioner'srepresentatives at the union meeting.3Eastern Metal Products Corporation,114 NLRB 239.4 SeeComfort Slipper Corporation,112 NLRB 183.See Riode Oro UraniumMines,Inc.,120 NLRB 91. See alsoKresge-Newark, Inc.,112 NLRB 869, 871. MARCUS BROS.33As We have overruled the objections to the election and as the tallyof ballots shows that the Petitioner received a majority of valid ballotscast,we shall certify the Petitioner as the collective-bargaining rep-resentative of the employees in the appropriate unit.[The Board certified International Association of Machinists,AFL-CIO, as the designated collective-bargaining representative ofall employees in the appropriate unit.]Habib Marcus,d/b/a Marcus Bros.andAmalgamated PlasticToys & Novelty Workers, Local 44, I.B.P.M.O.E., Ind.CaseNo. 2-CA-5888.March 5, 1959DECISION AND ORDEROn November 18, 1958, Trial Examiner Arthur E. Reyman issuedhis Intermediate Report in the above-entitled proceeding, finding thatthe Respondent had engaged in and was engaging in certain unfairlabor practices and recommending that he cease and desist therefromand take certain affirmative action, as set forth in the copy of theIntermediate Report attached hereto.Thereafter, the Respondentfiled exceptions to the Intermediate Report and a brief in supportthereof.Pursuant to the provisions of Section 3 (b) of the Act, the Boardhas delegated its powers in connection with this case to a three-memberpanel [Members Rodgers, Jenkins, and Fanning].The Board has reviewed. the rulings made by the Trial Examiner atthe hearing and finds that no prejudicial error was colmnitted.Therulings are hereby affirmed.The Board has considered the Interme-diate Report, the exceptions, and the brief, and hereby adopts thefindings, conclusions, and recommendations of the Trial Examinerwith the modifications and additions noted below.'1.We agree with the Trial Examiner that the Respondent violatedSection 8 (a) (5) and (1) of the Act by unlawfully refusing to bargain'We hereby correct the following inadvertent errors in the Intermediate Report, noneofwhich affects the Trial Examiner's conclusions or our concurrence therein: (1) Thenames of Salvatore lannucci,Esq., and Aleja de Leon were misspelled;(2) there is noevidence that Mr. lannucci asked to compare the union authorization cards with theRespondent's records; (3) Antonia Morales did not testify that Marcus'antiunion re-marks were translated into Spanish at his request;(4) there was no evidence that MariaLopez customarily translated work instructions to the other girls in the shop;(5) VictorCavallo did not testify at the hearing;(6)Marcus testified that Cavallo,not Zulferino,gave him a,business card;and (7)Olga Flores Velez was not sure when, she signed theRespondent's union repudiation petition.123 NLRB No. 1.508889-60-vol. 123-4